

116 HR 5858 IH: Military Pilots Cancer Incidence Study Act
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5858IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Mrs. Luria (for herself and Mr. Kinzinger) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine to study and report on the incidence of cancer diagnosis and mortality among pilots in the uniformed services, and for other purposes.1.Short titleThis Act may be cited as the Military Pilots Cancer Incidence Study Act . 2.Study on incidence of cancer diagnosis and mortality among pilots in the uniformed services(a)In generalNot later than 60 days after the date of the enactment of this section, the Secretary of Defense shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine under which the National Academies of Sciences, Engineering, and Medicine shall—(1)conduct a study—(A)to determine the incidence of cancer diagnosis and mortality among members, and former members, of the uniformed services who serve as pilots compared to such members who do not serve as pilots, including by determining such incidence based on gender, age, flying hours, uniformed services, and type of aircraft; and(B)to determine the appropriate age to begin screening such members for cancer, including by determining such age based on gender, flying hours, uniformed services, and type of aircraft; and(2)not later than one year after the date the Secretary enters into such agreement, submit a report to the Committees on Armed Services and Veterans’ Affairs of the House of Representatives and the Senate on the findings from the study described under paragraph (1).(b)DefinitionsIn this section:(1)The term pilot includes an individual who frequently accompanies a pilot in a cockpit, such as a navigator or maintenance personnel.(2)The term uniformed services has the meaning given such term in section 101 of title 37, United States Code.